Opinion by
Mr. Chief Justice Brown,
On May 28, 1917, Michael Hogan, the husband of the appellant, while working as a stevedore in the employ of the United Fruit Company at a pier on the Delaware river, sustained injuries which resulted in his death. His occupation as a stevedore was maritime in its nature : Southern Pacific Company v. Jenson, 244 U. S. 205 ; and it is conceded that, at the time of her husband’s death, appellant’s claim for compensation could not have been made under the State Workmen’s Compensation Act, as the acts of Congress then in force had given exclusive jurisdiction of such claim to the district courts of the United States: Judicial Code, secs. 24 and 256, 1 and 2 Compiled Statutes U. S., secs. 991 and 1233. On October 6, 1917, these sections were amended by saving to the claimants for compensation for injuries received in maritime employments “the rights and remedies under the workmen’s compensation law of any state”: Barnes’s Federal Code, secs. 785 and 1021. On March 16, 1918, — nearly six months after the passage of the amending act — the appellant filed with the Workmen’s Compensation Board of this State her petition for compensation for the death of her husband. It was dismissed by the referee on the ground that the board had no jurisdiction of the claim, as the amending act was not retroactive. His action was sustained by the compensation board, and the appeal from its decision to the court below was dismissed *269for the reason given by tbe referee in disallowing appelant’s claim.
Unless the Act of Congress of October 6, 1917, is retroactive, it is admitted that tbe claim which appellant makes cannot be allowed. That tbe statute is not retroactive is no longer an open question, for tbe Supreme Court of tbe United States beld that it is not in an opinion rendered shortly before tbe argument of this appeal, but not brought to our notice until after it was taken sub judice. Tbe Supreme Court of Louisiana beld that tbe amending act was retroactive, and affirmed an award of compensation made by tbe Workmen’s Compensation Board of tbe State for injuries sustained by a longshoreman in August, 1915, while unloading a vessel lying in a navigable river. In bolding that this was error, Mr. Justice McReynolds, speaking for bis court, said: “Clause third, § 24, of tbe Judicial Code [36 Stat. at L. 1091, chap. 231], confers upon tbe district courts of tbe United States jurisdiction ‘of all civil causes of admiralty and maritime jurisdiction, saving to suitors in all cases tbe right of a common-law remedy where tbe common law is competent to give it.’ Clause third, § 256, provides that tbe jurisdiction of tbe courts of tbe United States shall be exclusive in ‘all civil causes of admiralty and maritime jurisdiction, saving to suitors in all cases tbe right of a common-law remedy where tbe common law is competent to give it.’ By an act approved October 6, 1917, c. 97, 40 Stat. 395 [Comp. Stat. §§ 991,1233 (3), Federal Stat. Anno. Supplement 1918, pp. 401, 414], Congress directed that both of these clauses be amended by inserting after ‘saving to suitors in all cases tbe right of a common-law remedy where tbe common law is competent to give it,’ tbe words ‘and to claimants tbe rights and remedies under tbe workmen’s compensation law of any state.’ Tbe court below erroneously concluded that this act should be given retroactive effect and applied in tbe present controversy. There is nothing in tbe language employed, nor is there *270any circumstance known to us, which indicates a purpose to make the act applicable when the cause of action arose before its passage; and we think it must not be so construed”: Peters v. Veasey, 251 U. S. 121.
Appeal dismissed.